SPECIES ELECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-22, 24 and 25 have been canceled via the preliminary amendment filed 09/04/2020.
	New claims 26-39 have been added via the preliminary amendment filed 09/04/2020.
	Claim 23 has been amended via the preliminary amendment filed 09/04/2020.
2)	The application contains claims directed to the following groups of patentably distinct species of the claimed invention.  Applicants must elect one of the species under each of the relevant groups set forth below for initial examination and search:
	(A)   Genetically engineered bacterium species (claim 26):
(i)  Lactobacillus; and (ii)  Lactococcus.
Claims 23 and 27-39 are generic.
(B)   First and second sensor species (claims 28 and 27):
(1) A monoclonal antibody and an epitope binding fragment thereof; and (2) A polyclonal 	antibody and an epitope binding fragment thereof.	
Claims 23, 26 and 29-39 are generic.
(C)   Large clostridial toxin species (claims 30 and 29):
(1a)  C. diff TcdA; and (2b) C. diff TcdB.
Claims 23, 26-28 and 31-39 are generic.
(D)  Cell surface spore coat protein species (claims 32 and 31):
(Aa) BclA glycoprotein; and (Bb) CdeC-rich protein.
Claims 23, 26-30 and 33-39 are generic.
(E)   Encapsulated shell/Agent species (claims 33-36):
(a) Colicin; (b) Diffocin; (c) Pyocin; (d) Rhuricin 17; (e)  Autolysin; (f) Endolysin; (g) Antimicrobial peptide; (h) Antitoxin; (i) Encapsulated shell modified with an antibody; (j) Encapsulated agent that induces spore germination; (k) Bile salt; (k) Protease; and (l) A modified derivative of any one single species of (a) to (k). 
 Claims 23, 26-32 and 37-39 are generic.
	(F)   Virulent secretion system species (claims 23 and 37):
(aa)  Virulent secretion system producing agent(s) in an encapsulated shell; and (2b) Virulent secretion system (aa) further producing CRISPR gRNA.
	 Claims 26-36, 38 and 39 are generic.
	The species identified above are independent or distinct because the different species have divergent structure and/or antigenic contents and characteristics.  Each requires a separate structure and/or text search. 
3)	Applicants are advised that the reply to this requirement to be complete must include (i) an election of an invention and an election of each species corresponding to the elected invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and the elected species. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicants must indicate which of these claims are readable on the elected invention or species.
	Should Applicants traverse on the ground that the species are not patentably distinct, Applicants should submit evidence or identify such evidence now of record, showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the species or inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C § 103(a) of the other invention. 
Correspondence
4)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
5)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
6)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached on Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        
	 
September, 2022